Order filed March 26, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-19-00523-CR
                                  ____________

                     JERRY WAYNE MOSES, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 56th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 19-CR-0246

                                     ORDER

      Appellant’s appointed counsel, Zachary Scott Maloney, filed a brief
concluding the appeal is frivolous. See Anders v. California, 386 U.S. 738, 87 S. Ct.
1396 (1967). On March 3, 2020, we informed counsel that in order to comply with
Anders, counsel must notify appellant of his right to access the appellate record
and provide him with a form motion for pro se access to the appellate record and
file a motion to withdraw. See Kelly v. State, 436 S.W.3d 313 (Tex. Crim. App.
2014); see In re Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008). Counsel was
requested to provide the court with an amended transmittal letter notifying
appellant of his right to access the appellate record and to provide a form motion
for pro se access to the appellate record. An example of a form motion was
attached. The court requested counsel to file the amended transmittal letter within
10 days. Counsel was also requested to file a motion to withdraw within 10 days.

      As of this date, no response has been filed. Accordingly, we order counsel
to provide the court with an amended transmittal letter notifying appellant of his
right to access the appellate record and to provide a form motion for pro se access
to the appellate record within 10 days of the date of this order. Additionally, we
order counsel to file a motion to withdraw within 10 days of the date of this
order. If counsel fails to comply, counsel’s brief may be stricken, and the appeal
abated for appointment of new counsel.



                                  PER CURIAM

Panel Consists of Justices Bourliot, Hassan and Poissant.




Panel Consists of Justices Bourliot, Hassan, and Poissant.